Title: From George Washington to the Commissioners for the District of Columbia, 30 October 1795
From: Washington, George
To: Commissioners for the District of Columbia, the


          
            Gentlemen,
            Philada October 30th 1795.
          
          Your Letter of the 26 Instant covering one from Genl U. Forrest of the 24th came to me by the last post—& as the subject thereof is important, & as there is no time [to] lose, I delay not in giving you my opinion.
          From Genl Forrest’s communication there appears to be every probability that a Loan from the State of Maryland may be effected for the purposes of the Federal City, to the extent you wish. If therefore, upon more mature consideration & enquiry, you concur in opinion that it can be done, I think you ought not to hesitate to make the attempt. I would have you, however, to be fully assured (as far as is possible) of success, before the attempt is finally determined upon; as a failure might be attended with disadvantage to the interests of the City. If the attempt should terminate unfavorably, it will then be time enough, if it should be thought expedient, to make application to the Genl Government.
          The papers which were transmitted to you on Wednesday last by Mr Dandridge, by my direction, will shew you that your attempt for a Loan in London has issued without success. I am Gentlemen, Your obedt Servt
          
            Go: Washington
          
         